Exhibit 10.1

 

--------------------------------------------------------------------------------

 

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND WAIVER

 

Dated as of March 18, 2005

 

Among

 

BOOTH CREEK SKI HOLDINGS, INC.

TRIMONT LAND COMPANY

SIERRA-AT-TAHOE, INC.

BOOTH CREEK SKI ACQUISITION CORP.

WATERVILLE VALLEY SKI RESORT, INC.

MOUNT CRANMORE SKI RESORT, INC.

SKI LIFTS, INC.

LMRC HOLDING CORP.

LOON MOUNTAIN RECREATION CORPORATION

LOON REALTY CORP.,

as Borrowers,

 

DRE, L.L.C.,

as Guarantor

 

THE LENDERS PARTY HERETO,

as Lenders

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

as Agent for the Lenders

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER (this
“Sixth Amendment”) is entered into as of March 18, 2005 by and among BOOTH CREEK
SKI HOLDINGS, INC., a Delaware corporation (together with its successors and
assigns, “BCS Holdings”), BOOTH CREEK SKI ACQUISITION CORP., a Delaware
corporation (together with its successors and assigns, “BCS Acquisition”),
TRIMONT LAND COMPANY, a California corporation (together with its successors and
assigns, “TLC”), SIERRA-AT-TAHOE, INC., a Delaware corporation (together with
its successors and assigns, “Sierra-at-Tahoe”), WATERVILLE VALLEY SKI RESORT,
INC., a Delaware corporation (together with its successors and assigns,
“Waterville”), MOUNT CRANMORE SKI RESORT, INC., a Delaware corporation (together
with its successors and assigns, “Cranmore”), SKI LIFTS, INC., a Washington
corporation (together with its successors and assigns, “Ski Lifts”), LMRC
HOLDING CORP., a Delaware corporation (together with its successors and assigns,
“LMRC Holding”), LOON MOUNTAIN RECREATION CORPORATION, a New Hampshire
corporation (together with its successors and assigns, “Loon”), and LOON REALTY
CORP., a New Hampshire corporation (together with its successors and assigns,
“Loon Realty,” and together with BCS Holdings, BCS Acquisition, TLC,
Sierra-at-Tahoe, Waterville, Cranmore, Ski Lifts, LMRC Holding and Loon, the
“Borrowers”, and each a “Borrower”), as borrowers, DRE, L.L.C., a Delaware
limited liability company (together with its successors and assigns, the
“Guarantor”), as guarantor, the lenders from time to time party to the Credit
Agreement described below (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION
(successor to Fleet National Bank, f/k/a BankBoston, N.A.), as agent, (the
“Agent”) for itself and the other Lenders. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement
described below.

 

Recitals

 

The Borrowers, the Guarantor, the Lenders and the Agent are parties to an
Amended and Restated Credit Agreement dated as of March 15, 2002 (as amended,
supplemented or otherwise modified through the date of this Sixth Amendment, the
“Credit Agreement”). The Borrowers and the Guarantor have informed the Agent and
U.S. Bank National Association, as the sole Lender under the Credit Agreement
(the “Sole Lender”), that the following Events of Default (the “Designated
Defaults”) have occurred and exist under the Credit Agreement: (a) the Loan
Parties and their Subsidiaries have failed to earn Consolidated Resort EBITDA
for the four consecutive fiscal quarter period ended January 28, 2005 of at
least $19,500,000, as required by Section 5.5(a) of the Credit Agreement, (b)
the Loan Parties and their Subsidiaries have failed to maintain, as of January
28, 2005, for the four consecutive fiscal quarter period ended on such date, a
ratio of (i) Consolidated EBITDA, less Sustaining Capital Expenditures, less
cash income taxes actually paid during such period to (ii) Consolidated Debt
Service of not less than 1.10-to-1.0, as required by Section 5.5(b) of the
Credit Agreement, (c) the Borrowers have failed to comply with the requirement
of Section 2.2(c) of the Credit Agreement applicable during the Designated
Cleanup Period commencing between January 15 and February 28, 2005 the (the
“2005 Cleanup Period”), and (d) the Borrowers have failed to maintain aggregate
balances in their accounts with the Agent during the 2005 Cleanup Period in an
amount exceeding the Letter of Credit Exposure, as required by Section 5.19 of
the Credit Agreement. The Agent and the Sole Lender have agreed to waive the
Designated Defaults on the terms and conditions herein, including (i)
accelerating the Revolving Credit Termination Date and the Term Loan Maturity
Date to May 31, 2005, (ii) reducing the Maximum Revolving Credit Amount to
$18,000,000, (iii) limiting the amount of Capital Expenditures which the Loan
Parties may incur, (iv) amending certain other covenants under the Credit
Agreement, and (v) payment by the Loan Parties of certain amendment fees, and
the Loan Parties have agreed to the terms and conditions herein.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged and subject to the conditions to effectiveness
specified in Section 5, the Borrowers, the Guarantor, the Lenders and the Agent
hereby amend the Credit Agreement and agree as follows:

 

Section 1. Definitions.

 

(a) The definitions of “Interest Period,” “Maximum Revolving Credit Amount,”
“Revolving Credit Termination Date” and “Term Loan Maturity Date” are hereby
deleted in their entirety and the following new definitions substituted
therefore:



--------------------------------------------------------------------------------

“Interest Period” means with respect to each LIBOR Rate Loan, the period
commencing on the date of such LIBOR Rate Loan and ending one or two months
thereafter, as the Borrowers may request as provided in Section 2.5(a) hereof,
provided that:

 

(a) any Interest Period (other than an Interest Period determined pursuant to
clause (c) below) that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end
on the immediately preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clause (c) below,
end on the last Business Day of a calendar month;

 

(c) no Interest Period may end after the Revolving Credit Termination Date; and

 

(d) notwithstanding clause (c) above, no Interest Period shall have a duration
of less than one month, and if any Interest Period applicable to any LIBOR Rate
Loan would be for a shorter period, such Interest Period shall not be available
hereunder.

 

“Maximum Revolving Credit Amount” means as of any date of determination, the
lesser of (a) $18,000,000 or (b) the amount to which the Maximum Revolving
Credit Amount may have been reduced pursuant to Section 2.12 hereof; provided
that if the obligation of the Lenders to make further Revolving Credit Advances
is terminated upon the occurrence of an Event of Default, the Maximum Revolving
Credit Amount as of any date of determination thereafter shall be deemed to be
$0.

 

“Revolving Credit Termination Date” means May 31, 2005.

 

“Term Loan Maturity Date” means May 31, 2005.

 

(b) Section 1.2 of the Credit Agreement is hereby amended to add a new
definition of “Sixth Amendment” in alphabetical order, as follows:

 

“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
Credit Agreement and Waiver dated as of March 18, 2005 by and among the
Borrowers, the Guarantor, the Lenders and the Agent.

 

Section 2. Amendments.

 

(a) Section 5.6 of the Credit Agreement is hereby amended by deleting paragraph
(g) thereof in its entirety and substituting therefor the following:

 

(g) To the extent permitted by Section 5.8(g) or (i), Indebtedness in respect of
Capitalized Lease Obligations or secured by purchase money security interests or
mortgages incurred prior to March 18, 2005; provided, however, that the
aggregate principal amount of all Indebtedness permitted to be incurred by this
Section 5.6(g) after the Restatement Date shall not exceed $5,000,000 at any one
time outstanding.

 

(b) Section 5.9 of the Credit Agreement is hereby amended by deleting paragraph
(g) thereof in its entirety and substituting therefor the following:

 

(g) Investments consisting of loans to employees of any of the Loan Parties
provided that the aggregate outstanding principal amount of such loans shall not
at any time exceed $20,000.



--------------------------------------------------------------------------------

(c) Section 5.9 of the Credit Agreement is hereby further amended by deleting
paragraphs (l) and (m) thereof in their entirety and substituting therefor the
following:

 

[Intentionally omitted]

 

(d) Article 5 of the Credit Agreement is hereby amended by deleting Sections
5.10, 5.11, 5.12, and 5.18 thereof in their entirety and substituting therefor
the following:

 

Section 5.10. Distributions. None of the Loan Parties and their Subsidiaries
shall make any Distribution except that the Loan Parties may (a) pay dividends
through the issuance of their Stock and (b) make Distributions described in
clause (v) of the definition thereof.

 

Section 5.11. Capital Expenditures. From and after March 18, 2005, the Loan
Parties will not make or incur (a) any Capital Expenditure or series of related
Capital Expenditures in excess of $250,000 (except for the buyout by TLC of
certain leases of snow-making equipment in an aggregate amount not to exceed
$800,000) or (b) an aggregate amount of Capital Expenditures in excess of
$3,000,000.

 

Section 5.12. Merger and Dispositions of Assets; Release of Liens; Use of
Certain Proceeds. None of the Loan Parties will become a party to any merger or
consolidation, and none of the Loan Parties will sell, sell and lease back,
lease, sublease or otherwise dispose of any of its assets or interests therein
except for (a) sales of inventory and timber in the ordinary course of business,
(b) other sales of real property or tangible personal property after March 18,
2005 in an aggregate amount not to exceed $250,000, and (c) renewals of leases
by the Loan Parties, as lessor, in the ordinary course of business on
substantially similar terms.

 

Section 5.18. Permitted Management Fees. The Loan Parties shall not pay
management fees to any person, except for the payment after March 18, 2005 of an
aggregate of $25,000 of management fees.

 

Section 3. Waiver. The Lenders hereby waive any Default or Event of Default
arising as a result of the (a) failure by the Borrowers to satisfy Sections
5.5(a) and (b) of the Credit Agreement for the four consecutive quarter period
ending January 28, 2005 or any related failure to satisfy Section 6.3 of the
Credit Agreement based on the Borrowers’ financial and operating performance
through January 28, 2005, (b) the failure of the Borrower to satisfy the
requirements of Section 2.2(c) of the Credit Agreement for a thirty (30) day
period (the “2005 Designated Cleanup Period”) commencing between January 15 and
February 28, 2005, and (c) the failure of the Borrower to satisfy the
requirements of Section 5.19 of the Credit Agreement during the 2005 Designated
Cleanup Period. This waiver is limited as specified and shall not constitute a
modification, amendment or waiver of any other provision of the Credit
Agreement, and shall not constitute a course of dealing between the parties.

 

Section 4. Release. Each Loan Party acknowledges and agrees that: (a) it has no
claim or cause of action against any of the Agent or the Lenders (or any of
their respective directors, officers, employees, agents, representatives,
affiliates or attorneys) with respect to the Credit Agreement or any other
Lender Agreements; (b) it has no offset right, right of recoupment counterclaim
or defense of any kind against any of the Lender Obligations; and (c) the
Lenders have heretofore properly performed and satisfied in a timely manner all
of their obligations to the Loan Parties under the Credit Agreement and all
other Lender Agreements. For and in consideration of the agreements contained in
this Sixth Amendment and other good and valuable consideration, each Loan Party
unconditionally and irrevocably releases, waives and forever discharges the
Agent and the Lenders, together with their respective successors, assigns,
subsidiaries, affiliates, agents and attorneys (collectively, the “Released
Parties”), from: (x) any and all liabilities, obligations, duties, promises or
indebtedness of any kind of the Released Parties to the Loan Parties or any of
them as a result of any matter, and (y) all claims, offsets, rights of
recoupment, causes of action, suits or defenses of any kind whatsoever (if any),
which the Loan Parties or any of them might otherwise have against the Released
Parties or any of them, in the case of (x) and (y) upon or by reason of or in
respect of any condition, act, omission, event, contract, liability,
obligations, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind arising prior to the date of this Sixth Amendment under the
Credit Agreement or any other Lender Agreements, provided that the Agent and the
Lenders shall continue to be bound from and after the date hereof by their
obligations under the Credit Agreement and the other Lender Agreements.



--------------------------------------------------------------------------------

Section 5. Effectiveness; Conditions to Effectiveness. This Sixth Amendment
shall become effective as of March 18, 2005 upon execution hereof by the
Borrowers, the Guarantor, U.S. Bank National Association as the Sole Lender and
the Agent and satisfaction of the following conditions:

 

(a) Amendment Fee. The Sole Lender shall have received the Amendment Fee due on
the date hereof as provided in the Fee Letter of even date herewith between the
Loan Parties and the Sole Lender (the “Fee Letter”).

 

(b) Opinion of Counsel. The Borrowers agree to provide to the Agent on or before
March 23, 2005 an opinion of Loeb & Loeb LLP, counsel to the Borrowers, in form
and substance satisfactory to the Agent.

 

Section 6. Representations and Warranties; No Default. The Loan Parties (a)
confirm to the Lenders their representations and warranties set forth in Article
6 of the Credit Agreement (after giving effect to this Sixth Amendment) (except
as to transactions permitted under the Credit Agreement and matters previously
described in a Compliance Certificate delivered to the Agent or in this Sixth
Amendment, except to the extent that any representation or warranty expressly
relates to an earlier date and except that references in Article 6 of the Credit
Agreement to the 2001 Financial Statements shall be deemed to refer to the 2004
Financial Statements) as of the date hereof, as if set forth herein in full and
(b) hereby represent and warrant that this Sixth Amendment and the Fee Letter
have been duly authorized, executed and delivered by and constitute the legal,
valid and binding obligations of the Loan Parties, enforceable in accordance
with their terms. The Loan Parties certify that, after giving effect to this
Sixth Amendment, (i) no Default exists under the Credit Agreement and (ii) no
“Default” exists under the Senior Indenture, as defined therein.

 

Section 7. Miscellaneous. The Borrowers, jointly and severally, agree to pay on
demand all of the Agent’s reasonable expenses in preparing, executing and
delivering this Sixth Amendment, and all related instruments and documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
the Agent’s special counsel, Goodwin Procter LLP. This Sixth Amendment shall be
a Lender Agreement and shall be governed by and construed and enforced under the
laws of The Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Borrowers, the Guarantor, the Sole Lender and the Agent
have caused this Sixth Amendment to Amended and Restated Credit Agreement and
Waiver to be executed by their duly authorized officers as of the date first set
forth above.

 

BOOTH CREEK SKI HOLDINGS, INC.

BOOTH CREEK SKI ACQUISITION CORP.

TRIMONT LAND COMPANY

SIERRA-AT-TAHOE, INC.

WATERVILLE VALLEY SKI RESORT, INC.

MOUNT CRANMORE SKI RESORT, INC.

SKI LIFTS, INC.

LMRC HOLDING CORP.

LOON MOUNTAIN RECREATION CORPORATION

LOON REALTY CORP., as Borrowers

By:

 

/s/ Elizabeth J. Cole

--------------------------------------------------------------------------------

Name:

 

Elizabeth J. Cole

Title:

 

Executive Vice President



--------------------------------------------------------------------------------

DRE, L.L.C., as Guarantor

By:

 

Ski Lifts, Inc., its Manager

   

By:

 

/s/ Ross Agre

--------------------------------------------------------------------------------

   

Name:

 

Ross Agre

   

Title:

 

Vice President

U.S. BANK NATIONAL ASSOCIATION, as Agent and as Sole Lender

By:

 

/s/ George E. Adams

--------------------------------------------------------------------------------

Name:

 

George E. Adams

Title:

 

Senior Vice President